DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-44 directed to invention non-elected without traverse.  Accordingly, claims 23-44 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Crawford on 8/4/2022.

The application has been amended as follows: 

In the claims:
Please, replace the claim 1, with the following:
1.	(Currently Amended) A method for fabricating a waveguide structure to form at least one solid-core waveguide from a waveguiding layer, the method comprising:
	etching a fluid channel into the waveguiding layer;
	etching a first air-gap and a second air gap into the waveguiding layer;
wherein etching the first and the second air-gaps creates a solid-core waveguide in the waveguiding layer between the first air-gap and the second air-gap; and
	affixing a cover layer to the waveguiding layer to enclose the fluid channel;
wherein:
the waveguiding layer comprises a first oxide layer and a second oxide layer, wherein the first oxide layer is to a first side of the second oxide layer and has a first index of refraction, and the second oxide layer has a second index of refraction lower than the first index of refraction;
the waveguiding layer further comprises a third oxide layer to a second side, opposite the first side, of the second oxide layer, wherein the third oxide layer has a third index of refraction lower than the first index of refraction, and
etching the fluid channel comprises etching into the third, second, and first oxide layers;
etching the first air gap comprises etching into the third, second, and first oxide layers; and
etching the second air gap comprises etching into the third, second, and first oxide layers.

Cancel claims 2-3.
Cancel claims 23-44.

Allowable Subject Matter
Claims 1 and 5-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments of 6/6/2022, along with the examiner’s amendments are persuasive to overcome the pending rejection, as to the point that the prior art fails to teach or renders obvious to a method for fabricating a waveguide structure comprising a waveguiding layer of a third oxide layer to a second side, opposite the first side, of the second oxide layer, wherein the third oxide layer has a third index of refraction lower than the first index of refraction, and etching the fluid channel comprises etching into the third, second, and first oxide layers at once; etching the first air gap comprises etching into the third, second, and first oxide layers at once; and etching the second air gap comprises etching into the third, second, and first oxide layers, as in the context of claim 1.
The prior art fails to teach or renders obvious to a method for fabricating a waveguide structure comprising an arrow layer, wherein etching the fluid channel comprises etching into the waveguiding layer without etching into the ARROW layer; etching the first air gap comprises etching into the waveguiding layer without etching into the ARROW layer; and etching the second air gap comprises etching into the waveguiding layer without etching into the ARROW layer as the context of claim 9.
The prior art fails to teach or renders obvious to a method for fabricating a waveguide structure comprising an arrow layer, wherein etching the fluid channel comprises: etching into the waveguiding layer without etching into the ARROW layer; dissolving the etch-stop layer; etching the first air gap comprises etching into the waveguiding layer and the ARROW layer; and etching the second air gap comprises etching into the waveguiding layer and the ARROW layer as the context of claim 10.
The prior art fails to teach or renders obvious to a method for fabricating a waveguide structure comprising an arrow layer, wherein etching the fluid channel comprises: performing dry etching followed performing wet etching; etching the first air gap comprises performing dry etching followed performing wet etching; and etching the first air gap comprises performing dry etching followed performing wet etching as the context of claim 11.
The prior art fails to teach or renders obvious to a method for fabricating a waveguide structure comprising an arrow layer, wherein etching the fluid channel comprises: etching partially into the waveguiding layer without etching through the waveguiding layer to the ARROW layer; etching the first air gap comprises etching into the waveguiding layer and the ARROW layer; and etching the second air gap comprises etching into the waveguiding layer and the ARROW layer as the context of claim 12.
The prior art fails to teach or renders obvious to a method for fabricating a waveguide structure comprising an arrow layer, wherein etching the fluid channel comprises etching into the waveguiding layer without etching into the ARROW layer; etching the first air gap comprises etching into the waveguiding layer without etching into the ARROW layer; etching the second air gap comprises etching into the waveguiding layer without etching into the ARROW layer; and the method further comprises dissolving the etch-stop layer as the context of claim 14.
The prior art fails to teach or renders obvious to a method for fabricating a waveguide structure comprises a substrate layer coupled to the waveguiding layer; the method further comprises etching into the substrate to create a third air-gap adjacent to one or more of the fluidic channel and the solid-core waveguide, wherein the third air gap is configured to cause internal reflection of light propagating in one or more of the fluidic channel and the solid-core waveguide as the context of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713